IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 13, 2008
                                No. 06-41758
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

HENRY DELEON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:05-CR-250-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Henry DeLeon was convicted by a jury of conspiring to possess with intent
to distribute and with possessing with intent to distribute more than 500 grams
of a substance containing methamphetamine. He was sentenced to concurrent
terms of life imprisonment. In his sole issue on appeal, DeLeon maintains the
district court abused its discretion by replacing an impaneled, with an alternate,
juror after the close of evidence but before deliberations.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-41758

      The district court has the discretion to remove a juror who is “unable to
perform or . . . [is] disqualified from performing [his] duties”. FED. R. CRIM. P.
24(c)(1); United States v. Huntress, 956 F.2d 1309, 1312 (5th Cir. 1992). The
removal of the juror fell within the wide discretion afforded to the district court,
in the light of its stated concern that, during deliberations, the juror could reveal
the particularized information he possessed and act as a witness, thereby calling
into question the validity of the verdict. See Huntress, 956 F.2d at 1312.
      AFFIRMED.




                                         2